I respectfully dissent from the majority's disposition of this case. Specifically, I disagree with the finding that the "variance with the evidence" indicates that appellant and not his parents actually controlled the properties cited in the violations and, therefore, the trial court did not err in making Nikitas Makris the defendant in this action.
The Due Process Clauses of both the United States Constitution and the Ohio Constitution dictate that criminal proceedings be guided by certain basic principles. "Regard for the requirements of the Due Process Clause `inescapably imposes upon this Court an exercise of judgment upon the whole course ofthe proceedings [resulting in a conviction] in order to ascertain whether they offend those canons of decency and fairness which express the notions of justice of English-speaking peoples even toward those charged with the most heinous offenses.'" (Emphasis added.) Rochin v. California (1952), 342 U.S. 165, 169,72 S. Ct. 205, 208, 96 L. Ed. 183, 188, quoting Malinski v. New York
(1945), 324 U.S. 401, 416-417, 65 S. Ct. 781, 789, 89 L. Ed. 1029,1039 (Frankfurter, J.). If the entire criminal proceeding is to be conducted with decency and fairness even when involving the most heinous of crimes, the proceeding is certainly to be conducted with that same decency and fairness when the offense is not so apparently heinous, e.g., when an individual is charged with a housing code violation.
The Due Process Clause is not meant to restrict a state's or municipality's power to define a crime but is meant to check the manner in which the state or municipality chooses to enforce its laws. Thus in reviewing whether the manner chosen by the state or municipality violates an individual's right to due process, "we must be deeply mindful of the responsibilities of the States for the enforcement of criminal laws * * *." Malinski,324 U.S. at 418, 65 S.Ct. at 789, 89 L.Ed. at 1040 (Frankfurter, J.).
A charging state or municipality uses an indictment, information, complaint, or bill of particulars in enforcing its laws. The charged party is notified of pending charges through these mechanisms so in all fairness, and in line with due process, *Page 752 
the party can prepare an adequate defense. See Koontz v. Glossa
(C.A.6, 1984), 731 F.2d 365; Middletown v. Blevins (1987),35 Ohio App. 3d 65, 519 N.E.2d 846.
The only means by which the indictment, information, or complaint may be amended is Crim.R. 7(D). The rule expressly provides:
"(D) Amendment of Indictment, Information or Complaint. The court may at any time before, during, or after trial amend the indictment, information, complaint, or bill of particulars, in respect to any defect, imperfection, or omission in form or substance, or of any variance with the evidence, provided no change is made in the name or identity of the crime charged. * * *"
The rule allows for the amendment of a complaint for defects, imperfections, omissions in form or substance or for variances in the evidence. See State v. O'Brien (1987), 30 Ohio St. 3d 122,127, 30 OBR 436, 440, 508 N.E.2d 144, 148. The rule does not address whether the named defendant in an indictment, information or complaint can be replaced with another defendant through amendment. Frankly speaking, I believe the rule assumes that the party named as the defendant is the correct party and leaves no room to replace the named defendant with another. If the rule strictly forbids any amendments as to the name or identity of the crime charged, which it expressly does, I am at a loss to understand how in the present case the majority allows an amendment of the named defendant.
The majority condones the enforcement of laws through a mechanism which not only deprives Nikitas Makris of due process but encroaches upon any individual's notions of fairness and decency. To be pulled into a courtroom just because you happen to be in the wrong place at the wrong time, even if the evidence suggests that the party is fully aware of what is going on around him as in this case, involves an element of surprise which should be tempered by due process. It is a dangerous precedent to set and one which I hope will be solely limited to the specific facts of this case alone. *Page 753